Citation Nr: 1440693	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  08-38 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to service-connected ulcerative colitis.

2.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder for the period from January 25, 2007, to September 21, 2011.

3.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder on or after September 21, 2011.

4.  Entitlement to an evaluation in excess of 10 percent for avascular necrosis of the right medial femoral condyle prior to September 21, 2011.  

5.  Entitlement to an evaluation in excess of 20 percent for avascular necrosis of the right medial femoral condyle on or after September 21, 2011.  



ATTORNEY FOR THE BOARD

C. Lawson, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for major depressive disorder and assigned a 30 percent evaluation effective from January 25, 2007.  The RO also denied service connection for a back disorder and entitlement to an increased evaluation for avascular necrosis of the right medial femoral condyle. 

During the pendency of the appeal, the RO issued a rating decision in October 2011 granting an increased evaluation of 50 percent for major depressive disorder effective from September 21, 2011.  In another rating decision dated in May 2014, the RO increased the evaluation for avascular necrosis of the right medial femoral condyle to 20 percent effective from September 21, 2011.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the Board has recharacterized the issues as stated on the title page.

The Board also notes that the Veteran had requested a hearing before the Board in his December 2008 VA Form 9.  However, in January 2009, he changed to his request to a local RO hearing, which he later cancelled in August 2011.  Therefore, there is no outstanding hearing request.

The Board further observes that the Veteran's appeal had originally included the issues of entitlement to service connection for joint pain and entitlement to an increased evaluation for ulcerative colitis.  However, the Veteran did not submit a substantive appeal for the issues following the issuance of the December 2008 statement of the case. 38 C.F.R. § 20.202.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran was afforded VA examinations in September 2011 in connection with his claims for increased evaluations for major depressive disorder and avascular necrosis of the right medial femoral condyle.  During those examinations, he indicated that he was receiving mental health treatment through VA and identified two doctors who treated his avascular necrosis.  However, the paper claims file and virtual files do not contain any treatment records dated since 2009.  Thus, it appears that there are relevant, outstanding medical records.

The Board also notes that the Veteran was afforded a VA examination in March 2007 in connection with his claim for service connection for a back disorder.  At that time, x-rays revealed that his lumbar spine was normal.  However, a July 2006 VA medical record contains an impression of enteropathic spondyloarthropathy, as do other subsequent VA medical records.  There are also indications that the Veteran took prednisone for his service-connected ulcerative colitis from 1986 to 1999 and that he has spondyloarthropathy due to the service-connected disability. See, e.g., a March 2008 VA medical record.  Therefore, an additional VA examination and medical opinion are needed.




Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for a back disorder, major depressive disorder, and avascular necrosis of the right medial femoral condyle.

After obtaining any necessary authorization from the Veteran, the AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record.

The AOJ should also secure any outstanding, relevant VA medical records dated from January 2009 to the present.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected major depressive disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's major depressive disorder under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected avascular necrosis of the right medial femoral condyle.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should identify all symptoms and manifestations of the disability.  He or she should specifically report all signs and symptoms necessary for rating the Veteran's disorder under the rating criteria.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current diagnoses of any back disorder.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to the Veteran's military service. 

The examiner should also opine as to whether it is at least as likely as not that any current disorder is either caused by or aggravated by the Veteran's service-connected ulcerative colitis, to include any medication used to treat the disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



